DAUKSCH, Judge.
This matter is before the court upon a petition for writ of prohibition. We decline to issue the writ because both parties have informed us that the respondent trial judge has recused himself from the case.1 Thus the matter is moot.
We decline to review the order denying a motion to strike an ex parte letter written by a witness to the judge. That letter and the witness can be either disregarded by the new trial judge, or petitioner can cross-examine, attempt to impeach or otherwise deal with the communication within the rules of evidence and civil trial procedure when this matter is considered at final hearing. Should petitioner still feel ag*245grieved he may then appeal any adverse rulings by way of plenary appeal.
WRIT DENIED.
SHARP and GOSHORN, JJ., concur.

. The petitioner sought a writ of certiorari, improperly, so we treat this as a petition for writ of prohibition; we have accepted the case under the style placed on the petition and see no need to correct the styling to show the name of the trial judge, the true respondent.